Citation Nr: 0942055	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-10 684	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1971 to January 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision by the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2008, 
a videoconference hearing was held before the undersigned. A 
transcript of that hearing is associated with the claims 
files.

Thereafter, the Board issued a decision in March 2008 which, 
in pertinent part, denied service connection for tinnitus and 
a psychiatric disorder.  The Veteran appealed the March 2008 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court), resulting in an April 2009 Joint Motion for 
Remand (Joint Motion) by the parties.  By an April 2009 
Order, the Court remanded matter for compliance with the 
instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the psychiatric disorder claim, in the April 
2009 Joint Motion the parties agreed that reasonable efforts 
should be made to verify the Veteran's allegations of 
witnessing a shooting of a fellow serviceman in December 1972 
while stationed at Fort Riley through the JSRRC, to include 
obtaining relevant unit records.  The parties also agreed 
that a new VA examination and nexus opinion was necessary 
regarding the Veteran's bipolar disorder.

With respect to the tinnitus claim, the parties agreed that 
the Board should have made a finding as to whether the 
Veteran's statements regarding his tinnitus were credible and 
whether they were sufficient to establish a current diagnosis 
of tinnitus.  The Board finds that a new VA examination and 
nexus opinion are necessary with respect to the tinnitus 
claim.  This is so because the Joint Motion indicated that 
the duration of the ringing in the ears had changed 
significantly between the Veteran's contentions in a December 
2004 examination report and his testimony during his January 
2008 hearing before the undersigned.  The December 2004 
examiner concluded that "the Veteran's report of the 
frequency and duration of his tinnitus does not warrant a 
diagnosis of tinnitus" based on his reports that he has 
tinnitus twice a week for 5 to 10 seconds.  In January 2008, 
the Veteran testified that he has ringing in his ears that 
lasts "awhile."

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the pertinent 
stressor information of record, that the 
Veteran witnessed a shooting of a fellow 
serviceman in December 1972 while 
stationed at Fort Riley, along with the 
identity of the Veteran's unit, Echo 
Company, 1st Engineer Battalion, to the U. 
S. Army and Joint Services Records 
Research Center (JSRRC) and request that 
that organization attempt to verify that 
specific alleged stressor event, to 
include obtaining copies of relevant unit 
records.

2.  Thereafter, if (and only if) the 
alleged stressor event in service is 
verified, the RO should arrange for the 
Veteran to be afforded a VA psychiatric 
evaluation to determine whether or not he 
has a diagnosis of PTSD in accordance with 
the provisions of DSM-IV based on such 
stressor event.  The Veteran's claim file 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner should explain the rationale for 
the opinion given.

3.  Thereafter, or in conjunction with any 
PTSD examination scheduled above, schedule 
the Veteran for an appropriate psychiatric 
examination to determine the nature and 
etiology of any currently diagnosed 
bipolar disorder.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or higher) that the 
bipolar disorder is related to service, 
including behavioral problems in service.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

4.  Thereafter, schedule the Veteran for 
an appropriate examination to determine 
the nature and etiology of any currently 
diagnosed tinnitus.  The examiner is 
requested to offer an opinion as to 
whether the Veteran has a diagnosis of 
tinnitus given his testimony that he has 
ringing in his ears that lasts "awhile."  
If the examiner finds that the Veteran 
does have a current diagnosis of tinnitus, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
higher) that the tinnitus is related to 
service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

5.  Thereafter, re-adjudicate the claims 
on appeal.  If any claim remains denied, 
issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

